PER CURIAM.
We affirm the ruling of the trial court denying the petition for injunction to remove the appellee’s name from the ballot for election to the City Council of Boca Raton. Appellant claimed that appellee Kneiser had failed to comply with the resign to run statute. See § 99.012, Fla. Stat. (2000). In its thorough final judgment, the court determined that based upon the letter of resignation as well as testimony of the appellee, including his subsequent immediate resignation from the Airport Authority, the requirements of an irrevocable resignation from the Authority had been met, that his intentions to resign were not equivocal, and that there had been substantial compliance with the election law. See Beckstrom v. Volusia County Canvassing Bd., 707 So.2d 720 (Fla.1998)(sub-stantial compliance, not strict compliance of the election laws is what is required). This was a factual determination for the trial court to make.
Affirmed.
WARNER, C.J., FARMER and STEVENSON, JJ., concur.